EXHIBIT 10.2
SEACOAST BANKING CORPORATION OF FLORIDA
WAIVER
In consideration for the benefits I will receive as a result of my employer’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program, I hereby voluntarily waive any claim against the United States
or my employer for any changes to my compensation or benefits that are required
to comply with the regulation issued by the Department of the Treasury as
published in the Federal Register on October 20, 2008.
I acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with my employer
or in which I participate as they relate to the period the United States holds
any equity or debt securities of my employer acquired through the TARP Capital
Purchase Program.
This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.
Agreed to and acknowledged
as of the 19th day of December, 2008:

     
/s/ Dennis S. Hudson, III
 
Dennis S. Hudson, III
    Chairman and Chief Executive Officer
 
   
/s/ William R. Hahl
 
William R. Hahl
    Executive Vice President and Chief Financial Officer
 
   
/s/ O. Jean Strickland
 
O. Jean Strickland
   
Senior Executive Vice President
   
 
   
/s/ A. Douglas Gilbert
 
A. Douglas Gilbert
   
President and Chief Operating Officer
   
 
   
/s/ H. Russell Holland III
 
H. Russell Holland III
    Executive Vice President, Chief Banking Officer

